Kent, J.
The only question presented to us is whether one of the justices, who took the disclosure and administered the oath and gave the certificate, was " disinterested,” within the meaning of the statute. The first .objection is, that he issued the citation to the creditor. This we understand to establish the fact that he, as a justice of the peace, signed the citation. This was a mere ministerial act, requiring no exercise of judgment, and touching in no way the question whether the debtor was entitled to his discharge on the disclosure to be afterwards made. It might as well be contended that a clerk of the courts, who signs a writ and affixes the seal, was acting as counsel for the party who sues it out. This point has been expressly decided by this Court, in Ayer v. Woodman, 24 Maine, 196. And-in a more recent and much stronger case, Lovering v. Lamson, 50 Maine, 334.
The other objection is, that'the same justice is now counsel in- the present action on the bond. It is sufficient to say of this objection that it relates to matters subsequent to the time of examination and discharge.
The question of " disinterestedness” must be determined upon the facts existing at the time of the disclosure. If the magistrate was then competent to act, his subsequent action and relations could not deprive a poor debtor of the benefit of his discharge. If a magistrate, who took a dis*389closure, he then being disinterested, should afterwards by marriage become related to the creditor, within the degree of second cousin, could that fact be invoked to establish a disqualification at the time of the disclosure ?
If, then, the fact stated, would in itself create such new relations between the parties, as would render it illegal for the justice to act at the present time, yet, being subsequent to the hearing and adjudication, it cannot affect the case.
The entry, under the agreement of the parties, must be

Judgment for defendant.

Appleton, C. J., WaltoN, Barrows, Dáñeoste and Tapley, JJ., concurred.